Citation Nr: 1413095	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1968, to include service in the Republic of Vietnam where he was presumably exposed to Agent Orange. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A Travel Board hearing was held in August 2010 before the undersigned Acting Veterans Law Judge, sitting at the RO.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for sleep apnea.  (See hrg. tr. at pg. 2.) Accordingly, this claim is not currently in appellate status before the Board.

In an April 2011 decision, the Board denied the Veteran's claim for entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, a Memorandum Decision was issued and the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with its decision.  In December 2013, the Board obtained a medical opinion from the Veterans Health Administration (VHA).

The Board notes that the Veteran also has a VA paperless claims file.  The Board has reviewed the contents of the paperless file.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy was caused by his service, to include exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy as due to in-service herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103A, 5107, 5109 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as an organic diseases of the nervous system (i.e., peripheral neuropathy) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  It is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c) (2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In the case of a Veteran who served in the Republic of Vietnam during the Vietnam era, which is the case with the Veteran in this case, service connection will also be presumed for certain specified diseases based on presumed exposure to herbicides agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied: AL amyloidosis, type II diabetes mellitus, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), acute and subacute peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

Note 2 of 38 C.F.R. § 3.309(e) states that for purposes of that section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed peripheral neuropathy of his upper and lower extremities as a result of his in-service exposure to Agent Orange.  In statements and at hearing, the Veteran testified that he had experienced circulation problems and "nerve jumping" in his legs as far back as he could remember.   He also experienced these problems in his upper extremities.  

The service treatment records show no complaints, treatment, or diagnosis referable to any abnormalities manifested by peripheral neuropathy during service.  

After service, a private electromyograph (EMG) and nerve conduction studies accomplished in March 2006 showed symmetrical demyelinating motor and sensory peripheral polyneuropathy.  There was no evidence of amyotrophic lateral sclerosis.  The examiner noted on the EMG report that the Veteran had been exposed to Agent Orange.  Since that time, he had developed odd symptoms, to include restless leg syndrome.  He had also noted fasciculations in the legs and sometimes in the arms. Additionally, a VA examiner in February 2009, determined that the Veteran had peripheral neuropathy, specifically described as mild, early peripheral neuropathy with predominant axonal degeneration of bilateral upper and lower extremities. 

At the outset, the Board notes that the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with peripheral neuropathy.

Accordingly, the first element of service connection is met.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

As to the claim of service connection on the basis of presumption of exposure to herbicides, the law is clear that acute and subacute peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service.   In this case, the objective evidence of record is negative for a diagnosis of peripheral neuropathy until 2006.   

Moreover, a VA examiner in February 2009, following an examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's peripheral neuropathy was not caused by his exposure to Agent Orange.  The examiner explained that while Agent Orange exposure had been shown to be associated with transient acute or subacute peripheral neuropathy, this was not shown in the circumstances of this case.  The expert further pointed out that transient acute/subacute peripheral neuropathy meant that it must appear within one year of exposure and must be resolved within two years.  It is clear that the Veteran's peripheral neuropathy was not clinically demonstrated until many years after service, and is not acute or subacute in nature.  Based on the evidence of record, the Board finds that service connection for peripheral neuropathy on the presumption of exposure to herbicides, must be denied. 

Next, where the evidence does not warrant presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On the question of medical causation or medical evidence of an association or link between the claimed disability and service, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy is related to service, to include exposure to herbicides.  38 C.F.R. § 3.303(d) (2013).  

Weighing in favor of the Veteran's claim are the medical opinions of the Veteran's private treating physicians.  

In a September 2007 report, D.D., D.O., reported that the Veteran had a neurological disability in the lower extremities due to exposure to the herbicide Agent Orange in Vietnam.  The doctor reported that he had discussed this with the Veteran's neurologist (Dr. K.) and that they both agreed that his peripheral neuropathy directly resulted from this in-service exposure. 

In statements in March 2008 and June 2008, S.K., M.D., opined that the Veteran's peripheral neuropathy was related to his in-service exposure to herbicides.  In the June 2008 statement, he assessed that the Veteran presented with a mixed picture of denervation in the lower extremities, motor sensory neuropathy and axonal neuropathy.  He continued that this finding, taken in connection with preserved reflexes, was reflective of involvement of the muscle membrane as well as the long tracts.  He stated that in general such a phenomenon was seen in toxic involvements which involved multiple areas including the nerves, the muscles, as well as the spinal cord.  The doctor added that the Veteran had been exposed to Agent Orange in Vietnam and after looking through the reports, he concluded that there were isolated examples of polyneuropathy, myelopathy, motor neuron disease, and he appeared to be in a state of mixture of all those entities.

In an August 2009 letter, D.D. stated that in view of the Veteran's history of exposure to Agent Orange, as well as the current polyneuropathy and axonal damage, that it was more likely than not that his neuropathy was related to his exposure to Agent Orange.  D.D. explained that there was "enough" literature to document the fact that Agent Orange caused motor neuron disease and neuropathy in individuals who had been exposed to such herbicide.  

Additional records from S.K., M.D., were received.  These records from January 2009 reflect that the Veteran's peripheral neuropathy diagnosis remained the same. This was also corroborated by additional EMG studies in February 2009.

Finally, in a private medical statement in February 2011, Dr. C.L.V., noted that she first suspected the Veteran suffered from early neuropathy following an EMG conducted in 2004, which was confirmed by subsequent EMG's by other physicians.   Dr. C.L.V. diagnosed peripheral neuropathy, compatible with toxic exposure, such as Agent Orange exposure, based on onset, slow progression and sensory features greater than motor features with demyelination and axonal loss, which did not fit the clinical picture for a diagnosis of Guillain-Barre syndrome.  Dr. C.L.V., who had also treated the Veteran's father until the age of 92, indicated that neither his father nor the Veteran exhibited manifestations of Charcot-Marie-Tooth syndrome, as a possible explanation of the Veteran's symptoms.  Dr. C.L.V. indicated that she was supportive of the Veteran's ongoing neuropathic process being post-toxic compatible with Agent Orange exposure in the military.  

The Board finds the medical opinions of the Veteran's private treating physicians, to include his treating neurologist, were based on the Veteran's treatment history and on electrophysiological testing, to include NCS and EMG.  Moreover, the physicians explained why the Veteran's peripheral neuropathy was associated with the in-service exposure to Agent Orange.  Specifically, Dr. C.L.V. ruled out other possible explanations for the Veteran's symptoms in finding that his peripheral neuropathy was due to Agent Orange exposure.  For these reasons, the Board finds that the private medical opinions weigh in favor of a nexus between peripheral neuropathy and service.

Although the Veteran was afforded VA examinations in February 2009, the examiner limited the scope of the opinion to service connection for peripheral neuropathy as due to Agent Orange on a presumptive basis.  The examiner did not address whether the Veteran's peripheral neuropathy was directly due to service, to include exposure to herbicides therein.  

As for the January 2011 VHA opinion report, the VHA neurologist  relied upon an inaccurate assessment of the evidence of record, to include an inaccurate medical history, in rendering a negative nexus opinion, and as such the opinion is of no probative value.  

Accordingly, in October 2013 the Board sought a second VHA expert opinion to determine whether it was at least as likely as not that the Veteran's exposure to herbicides in Vietnam caused the Veteran to develop the current peripheral neuropathy in his upper and lower extremities. 

In an opinion in December 2013, the VHA neurologist reviewed all the evidence of record and noted that there were multiple conflicting findings and opinions rendered by different physicians regarding the Veteran's symptomatology.  The VHA neurologist indicated that the Veteran's symptoms had mostly been evaluated for fasciculations, which could be part of neuropathic process, although typically seen in normal people and motor sensory disease, which was not conclusively proved in the Veteran's case.  As such, the diagnosis of peripheral neuropathy appeared to be primarily based on the electrophysiological findings which produced conflicting findings in different studies.  The VHA neurologist stated that he could not render an opinion with reasonable certainty regarding the presence of a typical peripheral neuropathy and a relationship to Agent Orange.  The VHA neurologist recommended additional electrophysiological testing, to include NCS and EMG, to be performed by an independent neuromuscular specialist with expertise in peripheral nerve disorders due to the complexity and ambiguity in this case.  The VHA neurologist's opinion is unresponsive to the question posed by the Board, and as such, it is of no probative value.  

Considering the credible testimony provided by the Veteran, the current diagnosis of peripheral neuropathy, and competent medical evidence that etiologically links the Veteran's peripheral neuropathy of the extremities to service, the Board finds that the positive and negative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's peripheral neuropathy and service.  Therefore, service connection peripheral neuropathy is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure, is granted.




____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


